       Case 2:20-cr-00134-JAM Document 131 Filed 04/09/21 Page 1 of 2


1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5
     Facsimile: (916) 475-1231
     msegal@segal-pc.com
6
     Thomas A. Johnson, SBN 119203
7    Law Office of Thomas A. Johnson
8
     400 Capitol Mall, Suite 2560
     Sacramento, CA 95814
9    Telephone: (916) 442-4022
     taj@tomjohnsonlaw.com
10
     Patrick Wong, SBN 241740
11
     Patrick Wong, Esq.
12   145 El Camino Real
     Menlo Park, CA 94025-5234
13   Telephone: (650) 391-5366
     Facsimile: (650) 352-3562
14
     patrick@wong.law
15
     Attorneys for Defendant
16   JUAN TANG
17                            UNITED STATES DISTRICT COURT
18                          EASTERN DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,                 Case No: 2:20-CR-00134 JAM
20
                      Plaintiff,               DEFENDANT’S MOTION TO DISMISS
21
                                               INDICTMENT PURSUANT TO RULE
     v.                                        12(b)(1)
22

23   TANG JUAN,
     aka Juan Tang,                            Date: TBD
24
                                               Time: TBD
                  Defendant.                   Crtrm: 6, 14th Floor
25
                                               Judge: Hon. Judge John A. Mendez
26

27

28
                                             -1-
               Defendant’s Motion to Dismiss Indictment Pursuant to Rule 12(b)(1)
       Case 2:20-cr-00134-JAM Document 131 Filed 04/09/21 Page 2 of 2


1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

2          PLEASE TAKE NOTICE that pursuant to Federal Rule of Criminal

3    Procedure 12(b)(1), as soon as the matter may be heard, Defendant, Dr. Juan

4    Tang, will and hereby does move to dismiss Counts One and Two of the

5    Indictment.

6          The motion is based upon this notice, the accompanying memorandum of

7    points and authorities, and all other supporting papers and documents on file with

8    the Court, the record in this action, and such oral and documentary evidence as

9    may be presented at or prior to the hearing.

10   Dated: April 9, 2021                     SEGAL & ASSOCIATES, PC
11

12                                            By:    /s/ Malcolm Segal______________
                                                     MALCOLM SEGAL
13                                                   EMILY E. DORINGER
                                                     Counsel for Defendant
14

15                                            LAW OFFICE of THOMAS A. JOHNSON

16
                                              By:   /s/ Thomas A. Johnson__________
17
                                                     THOMAS A. JOHNSON
18                                                   Counsel for Defendant

19

20

21

22

23

24

25

26

27

28
                                             -2-
               Defendant’s Motion to Dismiss Indictment Pursuant to Rule 12(b)(1)
